3   -C   *^,V > T




                                                            2016 SEP 13 AM 8=29




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

HARDER MECHANICAL, INC.,
                                                No. 74845-9-1
                     Appellant,
                                                DIVISION ONE
              v.



PATRICK A. TIERNEY,                             PUBLISHED OPINION


                     Respondent,                FILED: September 19, 2016

DEPARTMENT OF LABOR AND
INDUSTRIES OF THE STATE OF
WASHINGTON,

                     Defendants.



       Becker, J. — In this worker's compensation case, the Board of Industrial

Insurance Appeals properly classified the claimant as a full-time worker for the

purpose of calculating time loss compensation wages. Although the worker had

experienced long periods of unemployment and had only a temporary

relationship with his current employer, evidence that he occasionally did not work

jobs after accepting them does not compel reversal of the Board's finding that his

intention was to obtain full-time work.
No. 74845-9-1/2


       Respondent Patrick Tierney's union is the United Association of Plumbers

and Pipefitters Local 26 in Tacoma, Washington. Tierney became a journeyman

in 1980 and worked out of the Local 26 union hall. The union uses a rotating

dispatch system to fill the demands of contractors in a way intended to give every

member on the list a fair opportunity to work. In this type of work, it is rare for

union members to work 40-hour weeks consistently throughout an entire year.

Local 26 had high unemployment rates during the economic downturn that began

in 2008.


       Tierney's union referred him to work for a temporary full-time job

beginning on April 6, 2012, with appellant Harder Mechanical Inc. The job was

expected to last less than a week. While on the job, Tierney injured his left

shoulder. He filed a claim for worker's compensation with the Department of

Labor and Industries.

       By statute, the amount of time loss compensation for an injury claim must

be calculated on the basis of "the monthly wages the worker was receiving from

all employment at the time of injury." RCW 51.08.178(1).1 For workers like



     1 The formula for calculating an injured worker's monthly wage is provided
by RCW 51.08.178:
     (1) For the purposes of this title, the monthly wages the worker was
       receiving from all employment at the time of injury shall be the
       basis upon which compensation is computed unless otherwise
       provided specifically in the statute concerned. In cases where the
       worker's wages are not fixed by the month, they shall be
       determined by multiplying the daily wage the worker was receiving
       at the time of the injury:
               (a) By five, if the worker was normally employed one day a
       week;
               (b) By nine, if the worker was normally employed two days a
       week;
No. 74845-9-1/3


Tierney whose wages are "not fixed by the month," the monthly wage is

calculated by one of two methods. One method calculates the monthly wage as

a multiple of "the daily wage the worker was receiving at the time of the injury,"

depending on how many days a week the worker was normally employed. RCW

51.08.178(1). This is the default method used in most cases. Dep't of Labor &

Indus, v. Avundes, 140 Wash. 2d 282, 290, 996 P.2d 593 (2000). The second

method is used in cases where the worker's employment is exclusively seasonal

in nature or where "the worker's current employment or his or her relation to his

or her employment is essentially part-time or intermittent." RCW 51.08.178(2).

When the second method is used, the total wages earned over a 12-month

period are divided by 12 to determine the monthly wage. RCW 51.08.178(2).

      Tierney was earning a good daily wage during his temporary job with

Harder. But he had many stretches of unemployment in the preceding years.


               (c) By thirteen, if the worker was normally employed three
      days   a week;
               (d) By eighteen, if the worker was normally employed four
      days   a week;
               (e) By twenty-two, if the worker was normally employed five
      days   a week;
               (f) By twenty-six, if the worker was normally employed six
      days   a week;
               (g) By thirty, if the worker was normally employed seven
      days   a week.

             (2) In cases where (a) the worker's employment is
      exclusively seasonal in nature or (b) the worker's current
      employment or his or her relation to his or her employment is
      essentially part-time or intermittent, the monthly wage shall be
      determined by dividing by twelve the total wages earned, including
      overtime, from all employment in any twelve successive calendar
      months preceding the injury which fairly represent the claimant's
      employment pattern.
No. 74845-9-1/4



Consequently, his monthly wage is considerably higher if calculated by the first

method rather than by the second.

       Using the first method, the Department determined Tierney's time loss

compensation under RCW 51.08.178(1). His monthly wage was calculated to be

approximately $8,000 per month. It would have been less than half that amount

if the Department had classified Tierney as an intermittent worker.

       Harder appealed, arguing that the second method should have been used

because Tierney's relationship to his work was intermittent. After a hearing, an

industrial appeals judge affirmed the Department's order in a written proposed

decision and order. Harder petitioned the Board for review. The Board denied

Harder's petition for review, and the judge's proposed decision and order thereby

became the decision and order of the Board. RCW 51.52.106.

       Harder appealed the Board's decision to superior court. The superior

court conducted a bench trial on the evidence of the certified board record. The

superior court confirmed the decision of the Board. The superior court's decision

is before this court on appeal.

       The work of a pipefitter dispatched from a union hall is by nature often

accompanied by periods of unemployment and typically involves temporary

relationships with a number of employers as the worker moves from one project

to the next. But when work is available, it is typically full-time and well-paid. The

parties agree that Tierney's "current employment" as a pipefitter was not

essentially intermittent. The question here is whether Tierney's relation to his
No. 74845-9-1/5


employment was intermittent, RCW 51.08.178(2)(b), requiring use of the second

method of calculation.


       In determining whether a worker's relation to his employment is

intermittent, all relevant factors must be considered, including the worker's intent,

the nature of the work, relation with the current employer, and the worker's work

history. Avundes. 140 Wash. 2d at 290.

       The Board's analysis of Tierney's relationship to his work was influenced

by its previous opinion, In re Pino. Nos. 91 5072 & 92 5878, 1994 WL 144956

(Wash. Bd. of Indus. Ins. Appeals Feb. 2, 1994), cited favorably in Avundes, 140
Wash. 2d at 287. In Pino, the Board concluded the work of a pipefitter should be

viewed as full-time work even though it generally involves moving from job to job

with periods of nonwork in between.

       Pino, like Tierney, was a union member pipefitter who would be

dispatched to a particular job by his union hall and would work an indefinite

period ranging from a day to several months. He would then return to the union

hall, place his name on the dispatch list, and wait for his next assignment. Pino

was injured on the job after a two-and-a-half year period of unemployment due to

a previous injury. In the six years before the injury, Pino had worked an average

of seven and a half months per year. Despite Pino's temporary relationship with

his employers and significant gaps in work history, the Board held that Pino's

relation to employment was not part-time or intermittent and his wages were

properly calculated pursuant to RCW 51.08.178(1). The Board concluded that

Tierney's situation was similar.
No. 74845-9-1/6


       The Board noted [in Pinol that the worker's intent to work full-time
       should be considered but that was not the only thing to be
       considered when determining the workers' relationship to the work,
       and in Mr. Pino's case, even though there were long prior periods
       of unemployment, the Board determined that the Department could
       not speculate that a worker will not have work available
       continuously in the future. Mr. Pino was out of work for a while due
       to a prior industrial injury, and although Mr. Tierney's name was
       continuously on the union job list for dispatch, he too was
       unavailable for a while when he was in jail. He testified he intended
       to work when local work was available although there were a few
       other times when he was unable to do jobs that were available due
       to illness or transportation problems. He also offered a reasonable
       explanation for not always taking jobs that required traveling.
       Therefore, just like Mr. Pino, Mr. Tierney's relationship to his
       pipefitter work was not essentially intermittent or part-time.
               Thus subsection (1) above must be used in this case too.

      The Board's decision presents a comprehensive summary and analysis of

the evidence presented at the hearing, followed by specific findings covering the

Avundes factors. The Board concluded, "Mr. Tierney was a full-time worker and

his wages were correctly set by the Department using RCW 51.08.178(1)."

      The superior court reached the same conclusion. At Harder's insistence,

the superior court entered its own findings of fact. The court's findings were

similar to the Board's findings although somewhat abbreviated.

       Harder contends the superior court's legal analysis was necessarily flawed

because the court failed to make sufficient findings of fact concerning the

Avundes factors. This argument misunderstands the respective roles of the

Board and the superior court.

      When reviewing a decision of the Board, the superior court presumes the

correctness of the Board's decision. RCW 51.52.115; Dep't of Labor & Indus, v.

Rowley, 185Wn.2d 186, Tf 31,         P.3d      (2016). If the superior court
No. 74845-9-1/7



decides that the Board "has acted within its power and has correctly construed

the law and found the facts," the superior court confirms the Board's decision in

its entirety.

        In all court proceedings under or pursuant to this title the findings
        and decision of the board shall be prima facie correct and the
        burden of proof shall be upon the party attacking the same. Ifthe
        court shall determine that the board has acted within its power and
        has correctly construed the law and found the facts, the decision of
        the board shall be confirmed; otherwise, it shall be reversed or
        modified.


RCW 51.52.115. When the Board's decision is confirmed, it is unnecessary for

the superior court to make its own findings. The superior court can make its own

findings or reach a different result only if the judge finds by a preponderance of

the evidence that the Board's findings and decision are erroneous. Gorre v. City

of Tacoma, 184 Wash. 2d 30, 36, 357 P.3d 625 (2015).

        In Tierney's case, the superior court did not find that the Board's findings

and decision were erroneous. At the conclusion of a bench trial, the superior

court judge said, "I affirm the decision of the Administrative Law Judge and the

Board. . . . The decision is affirmed." Harder's attorney pressed for clarification,

and the judge reiterated that there was no basis to change the Board's decision.

                [HARDER'S ATTORNEY]: Is the court specifically saying
        that Mr. Tierney made himself available at all times?
                THE COURT: His relation to his employment was full-time
        employment. I think that's what the evidence showed to the Board.
        I believe that the record supports the finding of the Board. All I'm
        finding is, this supports their position legally and factually. I have
        no basis to change it.

The court's conclusion of law 7 states, "The Decision and Order of the Board of

Industrial Insurance Appeals dated March 31, 2014, is correct and is affirmed."
No. 74845-9-1/8


Thus, it is clear that the superior court confirmed the Board's decision both

legally and factually.

       Because the court did not find the Board's decision to be erroneous in any

respect or in need of modification, it was unnecessary for the superior court to

enter its own findings of fact. Those it did enter were superfluous. It would have

sufficed for the court simply to enter an order stating that the decision of the

Board was confirmed. Therefore, we reject Harder's position that our review of

the superior court's decision is focused upon and constrained by the superior

court's findings.

       In a case of this type, the appellate court examines the record "'to see

whether substantial evidence supports the findings made after the superior

court's de novo review, and whether the court's conclusions of law flow from the

findings.'" Ruse v. Dep't of Labor & Indus., 138 Wash. 2d 1, 5-6, 977 P.2d 570

(1999) (quoting Young v. Dep't of Labor & Indus., 81 Wash. App. 123, 128, 913
P.2d 402 (1996)), quoted in Gorre, 184 Wash. 2d at 36. When the superior court

concludes the Board's findings and decision are erroneous, the findings we

review for substantial evidence are those made by the court. Watson v. Dep't of

Labor& Indus.. 133 Wash. App. 903, 909, 138 P.3d 177 (2006). But when the

superior court confirms the Board's findings and decision, the Board's findings

survive and provide the basis for substantial evidence review by the appellate

court. Here, because the superior court confirmed the decision of the Board, our

review—like the superior court's—examines the legal and factual sufficiency of

the Board's decision.
No. 74845-9-1/9


       The Board found that Tierney's intent was to obtain full-time work from his

union, while recognizing there were long intervals between assignments when he

did not work at all.

       Although he intended to obtain work full-time from the labor union,
       Mr. Tierney's work history, beginning in 2007 up until his April 11,
       2012 industrial injury, consisted of alternating periods of
       employment and unemployment, and in the year prior to the injury
       his periods of employment included April 13, 2011 through May 12,
       2011; June 1, 2011; March 14, 2012 through March 27, 2012; and
       April 6, 2012 through the date of injury. He was incarcerated from
       September 2011 to January 2012.

       At the hearing before the industrial appeals judge, Tierney testified that in

the five years before his injury, he always had his name on the union dispatch list

waiting for work whenever he was not actually working. Tierney increased his

ability to get jobs by signing the dispatch list to work as either a pipefitter or

plumber in all geographical zones covered by Local 26. He testified that he

always kept his cell phone with him during the hours the union dispatcher might

call with a job. He said he rarely missed a call from the union dispatcher, and if

he did, he would call right back.

       The record indicates that Tierney was unemployed about 31 of the 42

months before his injury. Dispatch records showed that in the 5 years before his

injury, Tierney accepted around 19 jobs from the dispatcher. Tierney did not

actually work six of these jobs. Once, it turned out that having valid car

insurance was one of the requirements for getting onto the job site, and Tierney

had not paid his car insurance. Once, he was rejected by the employer. On two

occasions, he did not report to the job on the date and time specified. Tierney

did not specifically remember why he did not report but said he probably got sick
No. 74845-9-1/10


or his car would not start. And on two other occasions, he turned the job back in,

that is, he notified the dispatcher at least 12 hours before the start time that he

could not work the job. Tierney recalled that in August 2011, he turned a job

back in because he had a knee injury. Tierney also missed some dispatch calls

when he was in jail for several months at the end of 2011.

       Having considered the gaps in Tierney's work history and the evidence

that he did not always accept work when it was available, the Board nevertheless

found that Tierney intended to work full time. Harder contends the law and the

facts "dictate a different outcome, as Mr. Tierney's actions speak louder than his

words." In Harder's view, Tierney showed a lack of intent to work full time by

passing up many opportunities for work. Harder cites the Board's remark in Pino:

"In some cases a worker's stated intent may be completely undercut by a

historical pattern or other actions that discredit the stated intent." Pino, 1994 WL
144956, at *5.

       The Board looked at the evidence that Harder relies on and saw it in a

different light. The Board accepted as reasonable Tierney's explanations that

illness or transportation problems made him unable to work some of the jobs he

had accepted. While the inference that Tierney intended to work only

occasionally may have been available, the Board did not draw that inference.

The Board's view of the evidence was not irrational. Car trouble, health

problems, incarceration, and lack of car insurance do not necessarily signify a

lack of intent to work. Tierney put himself on the dispatch list for plumbing as

well as pipefitting and checked in as available in seven geographic zones,


                                          10
No. 74845-9-1/11



actions that manifest an intent to work as much as possible. During recent years,

the availability of work in construction had been curtailed by the severe economic

downturn; Tierney was not the only union member for whom job assignments

were scarce during that time. On this record, we cannot say the Board's finding

that Tierney intended to work full time was unsupported by substantial evidence.

See Watson, 133 Wash. App. at 909 (substantial evidence will support a finding

when the evidence in the record is sufficient to persuade a rational, fair-minded

person that the finding is true).

       Our Supreme Court has explained that "the proper analytical focus is on

lost earning capacity. Avundes, 140 Wash. 2d at 289-90. See also Watson, 133
Wash. App. at 915-16 (legislature's intent was to reflect a worker's earning capacity

rather than his yearly salary). Despite Tierney's periods of unemployment, he

had the capacity to find full-time work, and substantial evidence supports the

Board's finding that he intended to do so. It was not inconsistent with the law

and the facts for the Board to conclude that Tierney's lost earning capacity is

best reflected by full-time wages.

       The Board's decision that Tierney's wage is to be calculated under the

default provision, RCW 51.08.171(1), was prima facie correct. The burden of

proof was on Harder as the party challenging the Board's findings and decision.

See RCW 51.52.115. Harder did not meet that burden. The Board considered

the Avundes factors, made findings supported by the evidence, and concluded

Tierney's relationship to his employment was not intermittent. The superior court

did not err by confirming the Board's decision.



                                         11
No. 74845-9-1/12


      Affirmed.




                         l7€cte&, K
WE CONCUR:




   \s\**1t Aaj-         fofli^efl




                   12